AMENDMENT TO THE ADVISORS SERIES TRUST FUND ACCOUNTING SERVICING AGREEMENT THIS AMENDMENT dated as of the 25th day of November, 2008, to the Fund Accounting Servicing Agreement, dated as of June 8, 2006, as amended (the "Fund Accounting Agreement"), is entered into by and between Advisors Series Trust, a Delaware statutory trust (the "Trust") on behalf of its separate series, the Al Frank Fund and the Al Frank Dividend Value Fund, and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into a Fund Accounting Agreement; and WHEREAS, the parties desire to amend the series of the Trust to amend the fees; and WHEREAS, Section 15 of the Fund Accounting Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree to amend the following: Exhibit A is hereby superseded and replaced with Exhibit A attached hereto. Except to the extent amended hereby, the Fund Accounting Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. ADVISORS SERIES TRUST U.S. BANCORP FUND SERVICES, LLC By: /s/ Douglas G. Hess By:/s/ Michael R. McVoy Printed Name: Douglas G. Hess Printed Name: Michael R. McVoy Title:President Title: Executive Vice President 1 Exhibit A to the Advisors Series Trust Fund Accounting Servicing Agreement Name of Series Date Added Al Frank Fund 11/18/2002 Al Frank Dividend Value Fund 09/30/2004 FUND ACCOUNTING SERVICES FEE SCHEDULE EFFECTIVE:8/1/2008 Annual Fund Accounting Fee for Al Frank Fund* $[] on first $[] million [] basis points on next $[] million [] basis points over $[] million Annual Fund Accounting Fee for Alrank Dividend Value Fund* $[] on first $[] million [] basis points on next $[] million [] basis points over $[] million Advisor Information Source - $[]/month – Web reporting Multiple Classes: Each class is an additional []% of the charge of the initial class. Master/Feeder Funds: Each master and feeder ischarged according to the schedule Multiple Manager Funds: Additional base fee: $[] per manager/sub-advisorper fund Plus Out-Of-Pocket Expenses – Including but not limited to pricing services, corporate action services, fair value pricing services, factor services, customized reporting, and all other out-of-pocket expenses. ·Pricing Services ·$[]Domestic and Canadian Equities ·$[]Options ·$[]Corp/Gov/Agency Bonds ·$[]CMO's ·$[]International Equities and Bonds ·$[]Municipal Bonds ·$[]Money Market Instruments ·$[] /Fund/Month - Mutual Fund Pricing ·$[]/Foreign Equity Security/Month for Corporate Action Service ·$[] /Month Manual Security Pricing (>[]/day) ·Factor Services (BondBuyer) ·$[] /CMO/Month ·$[]/Mortgage Backed/Month ·$[] /Month Minimum Per Fund Group ·Fair Value Services (FT Interactive) ·$[] on the first [] securities per day ·$[] on the balance of securities per day Fees are billed monthly. * Subject to annual CPI increase, Milwaukee MSA. Advisor’s Signature below acknowledges approval of the Exhibit A Fund Accounting fee schedule above. AL FRANK ASSET MANAGEMENT, INC. By:/s/ Diane Peck Printed Name: Diane Peck Title: CFO and
